Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of forming a device comprising etching a silicon structure, classified in H01L 21/3065.
II. Claims 15-19, drawn to a memory cell array, classified in H01L27/10876.
III. Claim 20, drawn to an electronic system, classified in H01L27/10897

The inventions are independent or distinct, each from the other, because: 
Inventions I is related to invention II as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In this case, the product of group II requires elongate conductive structures, and trenches having lower portions and upper portions with a different slope between.  The method of group I requires an etching chemistry at a first bias voltage greater than about 500 V and a second bias voltage less than about 100V, but does not require the conductive structures, or a different slope between portions of the trench.  Therefore, the product of group II could be made by a materially different method such as etching for a lower voltage, but longer time or different pressure or flow rate, or by wet etching in 

Invention I is related to invention III as process of making and product made.  The product of group III requires a conductive word line, a corner where a sidewall of a fin portion meets a sidewall of the lower portion, word line trenches arranged along the same first axis as the vertical trenches, among other limitations.  Therefore, the product of group III could be made by a materially different method such as etching for a lower voltage, but longer time or different pressure or flow rate, or by wet etching in which a bias voltage is not applied.   Additionally, the method of group I could be used to make a materially different product, such as a device in which a conductive word line, a corner where a sidewall of a fin portion meets a sidewall of the lower portion, and word line trenches arranged along the same first axis as the vertical trench are not formed (e.g. vias, interconnects, interposers, etc.)
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention of group III requires that the vertical gate structures be arranged along the same first axis as the parallel 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822